Citation Nr: 0307373
Decision Date: 04/17/03	Archive Date: 07/22/03

DOCKET NO. 97-09 947A              DATE APR 17, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUE

Entitlement to an increased rating for cervical spondylosis C6-7,
status post cervical discectomy, currently rated 10 percent
disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

R. T. Jones, Counsel                                  

INTRODUCTION

The veteran had over 30 years of active service terminating with
his retirement in July 1983. This matter comes to the Board of
Veterans' Appeals (Board) from a July 1996 decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee.

FINDING OF FACT

The veteran's cervical spondylosis C6-7, status post cervical
discectomy is manifested by severe limitation of motion of the
cervical spine.

CONCLUSION OF LAW

The criteria for a 30 percent rating for a cervical spine
disability have been met. 38 U.S.C.A. 1155 (West 2002); 38 C.F.R.
4.7, Part 4, Diagnostic Codes 5003, 5010, 5290 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

The service medical records show that in May 1979 the veteran
underwent a C6-7 discectomy, and the veteran had significant relief
of right upper extremity discomfort. His 1979 service medical
records note that he had had shell fragment wounds in the posterior
neck in Vietnam in 1968.

In August 1983 the RO granted service connection for cervical
spondylosis C6-7, status post cervical discectomy. The condition
has been continuously rated 10 percent disabling ever since.

2 -

Private medical records show the veteran underwent chemotherapy for
multiple myeloma in August 1995. He received follow up treatment
for multiple-focal motor neuropathy, which produced weakness and
atrophy of the hand muscles.

On a June 1996 VA examination, X-rays showed a subluxation of C3 on
C4 and C5 on C6 and anterior fusion of C6 -7. He had full range of
motion of the neck. The diagnosis included history of shrapnel
wound to the left side of neck, stable.

On a November 1996 VA spine examination concerning the low back, X-
rays showed degenerative disc disease and osteoarthritis of the
cervical spine.

On an April 1999 VA examination, it was noted that he had a history
of multiple myeloma of the right shoulder with resultant weakness
and pain in the right upper extremity. The veteran reported that he
had significant neck pain radiating into his left arm, aggravated
by neck movement. He said he was unable to perform activities that
required working above his head or looking upward. He reported
severe weakness of his right up due to multiple myeloma. Range of
motion of the neck was forward flexion to 20 degrees, backward
extension to 20 degrees, lateral flexion to 20 degrees bilaterally,
and rotation to 20 degrees bilaterally. The diagnoses included
degenerative disc disease involving the cervical spine, moderately
to severely limiting.

The veteran's claims file contains extensive VA and private
treatment records that show treatment for multiple and severe
physical conditions, to include the multiple myeloma. These records
show no findings or complaints of radiculopathy due to
intervertebral disc syndrome.

II. Analysis

There has been a significant change in the law during the pendency
of this appeal with the enactment of the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See
38 U.S.C.A. 5102, 5103, 5103A, 5107 (West Supp. 2002). This law
eliminates the concept of a well-grounded claim and

- 3 -

redefines the obligations of the VA with respect to the duty to
assist. The new law also includes an enhanced duty to notify a
claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. The final rule implementing
the VCAA was published on August 29, 2001. 66 Fed. Reg. 45,620- 32
(Aug.29, 2001) (codified at 38 C.F.R. 3.102, 3.156(a), 3.159, and
3.326(a)). The regulatory changes for 3.156(a) (new and material
claims) and second sentence of 3.159(c) apply to claims filed on or
after August 29, 2001 and are not applicable in the present case.

First, with respect to the VA's duty to notify the veteran of
information of the evidence needed to substantiate and complete a
claim for an increased rating, this information has been conveyed
to the veteran by the statement of the case and supplemental
statements of the case. In the July 2002 supplemental statement of
the case he was informed of the pertinent regulations and the VCAA
and what evidence the VA would obtain. Quartuccio v. Principi, 16
Vet. App. 183 (2002). Secondly, the VA has a duty to assist the
veteran in obtaining evidence necessary to substantiate the claim.
38 U.S.C.A. 5103A; 38 C.F.R. 3.159(c)). The record shows that the
veteran has identified medical records that he deemed pertinent to
his claim, and the VA has obtained all such available records.

Also, based on the evidence, a current VA examination is not deemed
necessary at this time. The Board concludes that the requirements
of the VCAA have been satisfied and, therefore, a decision on the
merits at this time does not violate the VCAA or prejudice the
veteran. See and Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities (Rating Schedule),
found in 38 C.F.R. Part 4 (2002). The Board attempts to determine
the extent to which the veteran's service- connected disability
adversely affects his ability to function under the ordinary
conditions of daily life, and the assigned rating is based, as far
as practicable, upon the average impairment of earning capacity in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1, 4.10 (2002).

- 4 -

Separate diagnostic codes identify the various disabilities. If
there is a question as to which of two evaluations should be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria for that rating.
Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7 (2002).
Any reasonable doubt regarding the degree of disability will be
resolved in favor of the claimant. 38 C.F.R. 4.3 (2002).

It is essential, both in the examination and in the evaluation of
disability, that each disability be reviewed in relation to its
history. See 38 C.F.R. 4.41. Where entitlement to compensation
already has been established and an increase in the disability
rating is at issue, it is the present level of disability that is
of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58
(1994).

The RO has assigned a 10 percent rating for veteran's neck
disability pursuant to 38 C.F.R. Part 4, Diagnostic Code 5293.
Diagnostic Code 5293 provides for the evaluation of intervertebral
disc syndrome. When mild, a rating of 10 percent is warranted. When
moderate with recurring attacks, a 20 percent rating is warranted.
When severe with recurring attacks and intermittent relief a 40
percent rating is warranted. When pronounced, with persistent
symptoms compatible with sciatic neuropathy with characteristic
pain and demonstrable muscle spasm, absent ankle jerk, or other
neurological findings appropriate to site of diseased disc, little
intermittent relief, a 60 percent evaluation is warranted. 38
C.F.R. 4.71a, Code 5293 (2002).

The criteria for rating intervertebral disc syndrome were amended
effective September 23, 2002. The United States Court of Appeals
for Veterans Claims t has held that where the law or regulation
changes after a claim has been filed or reopened but before the
administrative or judicial appeal process has been concluded, the
version most favorable to the appellant will apply unless Congress
provided otherwise or permitted the Secretary of VA (Secretary) to
do otherwise and the Secretary did so. Karnas v. Derwinski, 1 Vet.
App. 308, 313 (1991). However, ratings based on the revised
regulations may not be assigned prior to the

- 5 -

effective date of the regulations. Accordingly, prior to September
23, 2002, the previous criteria must be applied; from that date,
either the old or the new criteria, whichever are more favorable,
must be applies.

Under the amended criteria, there are two more options for rating
the cervical spine disability. Intervertebral disc syndrome is
rated either on the total duration of incapacitating episodes over
the past 12 months or by combining under 4.25 separate evaluations
of its chronic orthopedic and neurologic manifestations along with
evaluations for all other disabilities, whichever method results in
the higher evaluation. Under the amended Diagnostic Code 5293, a 10
percent rating is in order with incapacitating episodes having a
total duration of at least one week but less than two weeks during
the past 12 months. A 20 percent rating is warranted when there are
incapacitating episodes having a total duration of at least two
weeks but less than four weeks during the past 12 months. With
incapacitating episodes having a total duration of at least four
weeks but less than six weeks during the past 12 months, a 40
percent rating is warranted. With incapacitating episodes having a
total duration of at least six weeks during the past 12 months, a
60 percent rating is warranted.

Note (1): For purposes of evaluations under 5293, an incapacitating
episode is a period of acute signs and symptoms due to
intervertebral disc syndrome that requires bed rest prescribed by
a physician and treatment by a physician. "Chronic orthopedic and
neurologic manifestations" means orthopedic and neurologic signs
and symptoms resulting from intervertebral disc syndrome that are
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations,
evaluate orthopedic disabilities using evaluation criteria for the
most appropriate orthopedic diagnostic code or codes. Evaluate
neurologic disabilities separately using evaluation criteria for
the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than
one spinal segment, provided that the effects in each spinal
segment are clearly distinct, evaluate each 

6 -

segment on the basis of chronic orthopedic and neurologic
manifestations or incapacitating episodes, whichever method results
in a higher evaluation for that segment.

The veteran's service connected disability encompasses both
arthritis (spondylosis) and disc disease, and may be rated under
the criteria for either, whichever are more favorable to him.

Degenerative or traumatic arthritis, established by X-ray findings,
is rated on the basis of limitation of motion under the appropriate
diagnostic code for the specific joint or joints involved. When
there is arthritis with at least some limitation of motion, but to
a degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each affected
major joint or group of minor joints. Limitation of motion must be
objectively confirmed by findings such as swelling, muscle spasm,
or satisfactory evidence of painful motion. 38 C.F.R. 4.71a,
Diagnostic Codes 5003, 5010.

Slight limitation of cervical spine motion warrants a 10 percent
rating; moderate limitation of cervical spine motion warrants a 20
percent rating; and severe limitation of cervical spine motion
warrants a 30 percent rating. 38 C.F.R. 4.71a, Code 5290. The 30
percent rating is the maximum rating assignable for limitation of
motion of the cervical spine, and reflects a finding of severe
limitation of motion.

Ankylosis of the cervical spine at a favorable angle warrants a 30
percent evaluation. A 40 percent evaluation requires fixation at an
unfavorable angle. 38 C.F.R. Part 4, Diagnostic Code 5287 (2002).
Complete bony fixation of the spine (ankylosis) at a favorable
angle warrants a 60 percent evaluation. 38 C.F.R. Part 4,
Diagnostic Code 5286 (2002).

The Court has held that, when a diagnostic code provides for
compensation based solely on limitation of motion, the provisions
of 38 C.F.R. 4.40 and 4.45 (2000) must also be considered, and the
examinations upon which the rating decisions are

- 7 -

based must adequately portray the extent of the functional loss due
to pain "on use or due to flare- ups." DeLuca v. Brown, 8 Vet.App.
202 (1995).

Disability of the musculoskeletal system is the inability to
perform normal working movement with normal excursion, strength,
speed, coordination, and endurance. Weakness is as important as
limitation of motion, and a part, which becomes disabled on use
must be regarded as seriously disabled. However, a little-used part
of the musculoskeletal system may be expected to show evidence of
disuse, through atrophy, for example. 38 C.F.R. 4.40 (2002).

The provisions of 38 C.F.R. 4.45 and 4.59 (2002) contemplate
inquiry into whether there is crepitation, limitation of motion,
weakness, excess fatigability, incoordination, impaired ability to
execute skilled movements smoothly, pain on movement, swelling,
deformity, or atrophy of disuse. Instability of station,
disturbance of locomotion, and interference with sitting, standing,
and weight- bearing are also related considerations.

Medical records since 1996 show some variations in limitation of
motion of the cervical spine. In 1996 the veteran was described as
having full range of motion and on the 1999 VA examination, he had
forward flexion to 20 degrees, backward extension to 20 degrees,
lateral flexion to 20 degrees bilaterally, and rotation to 20
degrees bilaterally. However on the latter examination, the doctor
said the veteran had moderate to severe limitations due to his
service-connected neck disability. In view of these objective
findings and the veteran symptoms, the Board finds that the. degree
of impairment resulting from the cervical spine disorder more
nearly approximates the criteria for the next higher rating.
Accordingly, a 30 percent rating is warranted under Diagnostic Code
5290. 38 C.F.R. 4.7. This is the highest rating permitted under
that Diagnostic Code.

However, the current evidence does not support a rating in excess
of 30 percent. There is no fixation of the cervical spine at an
unfavorable angle.

- 8 -

With regard to the rating the disability as disc disease under the
Code 5293 criteria in effect prior to September 23, 2002, the Board
finds that the veteran's intervertebral disc syndrome is not shown
by medical evidence to have ever been more than mild, and certainly
there are no findings of recurring attacks and intermittent relief
resulting in severe impairment which is necessary for a 40 percent
rating

Reviewing the veteran's claim under the revised Code 5293 effective
from September 23, 2002, it is noteworthy that the veteran is not
shown to have had an "incapacitating episode", as defined, of even
a single day's duration. Likewise, examinations have not revealed
any neurologic symptoms which may be separately rated and combined
with the 30 percent rating for severe limitation of motion.
Consequently, an increased rating is not warranted under any of the
amended Code 5293 criteria.

In sum the Board finds that the criteria for an increased rating of
30 is warranted for the veteran's service-connected cervical
spondylosis C6-7, status post cervical discectomy.

ORDER

An increased rating of 30 percent for cervical spondylosis C6-7,
status post cervical discectomy is granted subject to the law and
regulations governing the payment of monetary benefits.

ROBERT P. REGAN 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating

- 9 -

the form to reflect changes in the law effective on December 27,
2001. See the Veterans Education and Benefits Expansion Act of
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). In the meanwhile,
please note these important corrections to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 10-



